Citation Nr: 1547261	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-35 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for left ear hearing loss.

3.  Entitlement to service connection for blindness.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus with peripheral neuropathy and retinopathy.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left leg below the knee amputation secondary to diabetes mellitus.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a gunshot wound to the throat.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1971.

This matter comes to the Board of Veterans' Appeal (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims of service connection for blindness, a compensable rating for left ear hearing loss, and the applications to reopen the claims of service connection for diabetes mellitus with peripheral neuropathy and retinopathy, a left leg below the knee amputation secondary to diabetes mellitus, residuals of a gunshot wound to the throat, and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In November 2014, after perfecting his appeal of the denial of his claim for an increased rating for tinnitus but prior to the promulgation of a Board decision, the Veteran notified VA that he wanted to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the claim for an increased rating for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here in November 2014, after perfecting his appeal of the denial of his claim for an increased rating for tinnitus, but prior to the promulgation of a Board decision, the Veteran notified VA that he wanted to withdraw this appeal.  Therefore, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.


ORDER

The appeal of the denial of the claim for an increased rating for tinnitus is dismissed.
REMAND

In his December 2012 VA Form 9, the Veteran requested a video hearing in connection with his appeal.  Therefore, the Board finds that a remand to provide the Veteran with a hearing is required.  See 38 C.F.R. § 20.700 (2015).

To ensure compliance with due process requirements, the remaining issues on appeal are REMANDED to the AOJ for the following action:

The AOJ should schedule the Veteran for a Board videoconference hearing in accordance with his request.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


